                                             Case 2:18-cv-02409-RFB-VCF Document 64 Filed 10/11/20 Page 1 of 2



                                         1       Evan A. Fetters (Utah Bar # 16045)            Shawn T. Richards (Utah Bar # 11949)
                                                 Admitted Pro Hac Vice                         Admitted Pro Hac Vice
                                         2       Tyler A. Theobald (California Bar # 254215)   Christopher S. Hill (Utah Bar # 9931)
                                                 Admitted Pro Hac Vice                         Admitted Pro Hac Vice
                                         3       Spencer H. Reed (Utah Bar # 13338)            KIRTON | MCCONKIE
                                                 Admitted Pro Hac Vice                         36 S. State Street, Suite 1900
                                         4       OFFICE OF THE GENERAL COUNSEL OF MARCUS       Salt Lake City, UT 84111
                                                 & MILLICHAP REAL ESTATE INVESTMENT            Tel: (801) 328-3600
                                         5       SERVICES, INC.                                Fax: (801) 212-2019
                                                 111 South Main Street, Suite 500              srichards@kmclaw.com
                                         6       Salt Lake City, UT 84111                      chill@kmclaw.com
                                                 Tel: (801) 736-2627
                                         7       Fax: (801) 736-2610
                                                 evan.fetters@marcusmillichap.com
                                         8       tyler.theobald@marcusmillichap.com
                                                 spencer.reed@marcusmillichap.com
                                         9
                                                 Dan R. Waite (Nev. Bar # 4078)                G. Robert Blakey (D.C. Bar # 424844)
3993 Howard Hughes Parkway, Suite 600




                                        10       LEWIS ROCA ROTHGERBER CHRISTIE LLP            Admitted Pro Hac Vice
                                                 3993 Howard Hughes Parkway, Suite 600         William J. & Dorothy K. O’Neill
                                        11       Las Vegas, NV 89169                           Professor of Law
                                                 Tel: (702) 949-8200                           Notre Dame Law School1
                                        12       Fax: (702) 949-8398                           7002 East San Miguel Ave.
                                                 dwaite@lrrc.com                               Paradise Valley, AZ 85352
Las Vegas, NV 89169




                                        13                                                     Tel: (574) 514-8220
                                                                                               blakey.1@nd.edu
                                        14   Attorneys for Plaintiffs
                                        15
                                                                         IN THE UNITED STATES DISTRICT COURT
                                        16                                IN AND FOR THE DISTRICT OF NEVADA
                                        17
                                                 MARCUS & MILLICHAP REAL ESTATE                   Case No.: 2:18-cv-02409-RFB-VCF
                                        18       INVESTMENT SERVICES, INC., MARCUS &
                                                 MILLICHAP REAL ESTATE INVESTMENT
                                        19                                                          STIPULATION AND [PROPOSED]
                                                 SERVICES OF NEVADA, INC., PERRY WHITE,
                                                                                                     ORDER TO DISMISS WITHOUT
                                                 and GORDON ALLRED,
                                        20                                                                  PREJUDICE
                                                        Plaintiffs,
                                        21       v.
                                        22       DEVIN REISS, LEE K. BARRETT, NEIL
                                                 SCHWARTZ, NORMA JEAN OPATIK, WAYNE
                                        23       CAPURRO, RICHARD “DICK” JOHNSON, JAN
                                                 HOLLE, the NEVADA REAL ESTATE
                                        24       COMMISSION, the NEVADA REAL ESTATE
                                                 DIVISION, and JOHN or JANE DOES 1-10,
                                        25
                                                        Defendants.
                                        26

                                        27
                                             1
                                        28       For purposes of identification only.



                                             112474099.1
                                             Case 2:18-cv-02409-RFB-VCF Document 64 Filed 10/11/20 Page 2 of 2



                                         1            Plaintiffs, Marcus & Millichap Real Estate Investment Services, Inc., Marcus & Millichap
                                         2   Real Estate Investments Services of Nevada, Inc., Perry White, and Gordon Allred (collectively
                                         3   “Plaintiffs”), by and through their undersigned counsel, and Defendants Devin Reiss, Lee K.
                                         4   Barrett, Neil Schwartz, Norma Jean Opatik, Wayne Capurro, Richard “Dick” Johnson, Jan Holle,
                                         5   the Nevada Real Estate Commission and the Nevada Real Estate Division (collectively
                                         6   “Defendants”), by and through their undersigned counsel, hereby agree and stipulate as follows:
                                         7            1. This action may be dismissed in its entirety, without prejudice, each party to bear their
                                         8                 own attorneys’ fees and costs.
                                         9   Dated this 6th day of October, 2020                 Dated this 6th day of October, 2020
3993 Howard Hughes Parkway, Suite 600




                                        10   LEWIS ROCA ROTHGERBER CHRISTIE                      OFFICE OF THE ATTORNEY GENERAL
                                        11   LLP

                                        12
                                             By: /s/ Dan R. Waite                               By      /s/ Vivienne Rakowsky
Las Vegas, NV 89169




                                        13   Dan R. Waite (Nev. Bar #4078)                       Aaron D. Ford (Nev. Bar # 7704)
                                             3993 Howard Hughes Parkway, Suite 600               Vivienne Rakowsky (Nev. Bar # 9160)
                                        14   Las Vegas, NV 89169                                 Patty L. Walsh (Nev. Bar # 14431)
                                        15   Tel: (702) 949-8200                                 555 E. Washington Ste. 3900
                                             Fax: (702) 949-8398                                 Las Vegas, NV 89101
                                        16   dwaite@lrrc.com                                     aford@ag.nv.gov
                                             Attorney for Plaintiffs                             vrakowsky@ag.nv.gov
                                        17                                                       pwalsh@ag.nv.gov
                                                                                                 Attorneys for Defendants
                                        18

                                        19

                                        20

                                        21                                                  ORDER
                                        22            IT IS SO ORDERED. This action is dismissed in its entirety, without prejudice, each party
                                        23   to bear their own fees and costs.
                                        24                                                   ________________________________
                                                                                             RICHARD
                                                                                                 UNITEDF.STATES
                                                                                                          BOULWARE,    II JUDGE
                                                                                                                DISTRICT
                                        25                                                   UNITED STATES DISTRICT JUDGE
                                        26                                                    DATED this 11th day of October, 2020.
                                                                                                 DATED:
                                        27

                                        28
                                                                                              -2-


                                             112474099.1
